IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-93,779-01

                      EX PARTE ARNOLDO MEDINA, JR., Applicant

              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. W 366-83961-2017-HC IN THE 366TH DISTRICT COURT
                           FROM COLLIN COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to aggravated assault. After hearing evidence on punishment, the

trial court sentenced him to eight years’ imprisonment. The Fifth Court of Appeals affirmed his

conviction. Medina v. State, No. 05-19-01116-CR (Tex. App.—Dallas Jan. 26, 2021) (not

designated for publication). Applicant filed this application for writ of habeas corpus in the county

of conviction, and the district clerk forwarded the application to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       Prior to the application for writ of habeas corpus being forwarded to this Court, Applicant

filed “Applicant’s Notice of Withdrawal of Writ of Habeas Corpus.”

       This Court has held that requests for late-stage dismissals of habeas applications without

prejudice, in general, are disfavored and will not be permitted. If, however, an applicant makes a
showing of good cause for a late-stage dismissal without prejudice, then permitting the entire process

to begin anew is appropriate. When this Court determines that a perceived deficiency in an existing

habeas application could be remedied by alternatives to a late-stage dismissal such as (1) the

presentation of additional evidence, (2) the filing of an amended or supplemental application raising

new claims in the habeas court, or (3) a stay of the proceedings for a reasonable period of time, then

the applicant cannot show good cause for his motion to dismiss without prejudice. Ex parte

Speckman, 537 S.W.3d 49 (Tex. Crim. App. 2017).

       The trial court shall make findings as to whether it believes this motion to withdraw

constitutes a request for late-stage dismissal under Speckman and make a recommendation whether

or not it believes the Court should dismiss the habeas application pursuant to Applicant’s request.

       The trial court shall make findings of fact and conclusions of law within sixty days from the

date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: June 8, 2022
Do not publish